Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), dated as of August 8,
2017, is entered into by and between Venator Materials PLC, an England and Wales
public limited company (the “Company”), Huntsman International LLC, a Delaware
limited liability company, and Huntsman (Holdings) Netherlands B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands (the “Initial Holders” and,
together with the Company, the “Parties”).

 

WHEREAS, in connection with, and in consideration of, the transactions
contemplated by the Company’s Registration Statement on Form S-1 (File
No. 333-217753), the Initial Holders have requested, and the Company has agreed
to provide, registration rights with respect to the Registrable Securities (as
hereinafter defined) as set forth in this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the Parties hereby agree as
follows:

 

1.                                      Definitions.  As used in this Agreement,
the following terms have the meanings indicated:

 

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly Controls or is Controlled by, or is under common Control with,
such specified Person.

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Blackout Period” has the meaning set forth in Section 3(o).

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of Texas or the
State of New York are authorized or required to be closed by law or governmental
action.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

 

“Company” has the meaning set forth in the preamble.

 

“Company Securities” means any equity interest of any class or series in the
Company.

 

“Control” (including the terms “Controls,” “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to
(a) direct or cause

 

1

--------------------------------------------------------------------------------


 

the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise or (b) vote 10% or more
of the securities having ordinary voting power for the election of directors of
a Person.

 

“Demand Notice” has the meaning set forth in Section 2(a)(i).

 

“Demand Registration” has the meaning set forth in Section 2(a)(i)

 

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

 

“Effectiveness Period” has the meaning set forth in Section 2(a)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Holder” means (a) each of the Initial Holders until the Initial Holders cease
to hold any Registrable Securities, (b) any Affiliate of an Initial Holder if
such Affiliate holds Registrable Securities and until such Affiliate ceases to
hold any Registrable Securities and (c) any holder of Registrable Securities to
whom registration rights conferred by this Agreement have been transferred in
compliance with Section 8(e) hereof. For the avoidance of doubt, for purposes of
this Agreement, the Company and the Initial Holders shall not be considered
Affiliates of each other.

 

“Holder Indemnified Persons” has the meaning set forth in Section 6(a).

 

“Initial Holders” has the meaning set forth in the preamble.

 

“Initiating Holder” means the Holder delivering the Demand Notice or the
Underwritten Offering Notice, as applicable.

 

“Lock-Up Agreements” means the lock-up agreements, described in Section 5(m) of
the underwriting agreement entered into by the Company in connection with the
initial public offering of Ordinary Shares, dated August 2, 2017, executed by
Huntsman International LLC and Huntsman (Holdings) Netherlands B.V.

 

“Lock-Up Period” has the meaning set forth in the Lock-Up Agreements.

 

“Losses” has the meaning set forth in Section 6(a).

 

“Material Adverse Change” means (a) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States; (b) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (c) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a change in
national or international financial, political or economic conditions; or
(d) any event, change, circumstance or effect that is or is reasonably likely to
be materially

 

2

--------------------------------------------------------------------------------


 

adverse to the business, properties, assets, liabilities, condition (financial
or otherwise), operations, results of operations or prospects of the Company and
its subsidiaries taken as a whole.

 

“Minimum Amount” has the meaning set forth in Section 2(a)(i).

 

“Ordinary Shares” means the ordinary shares, par value $0.001 per share, of the
Company.

 

“Parties” has the meaning set forth in the preamble.

 

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, estate, trust, government (or an agency or subdivision thereof)
or other entity of any kind.

 

“Piggyback Registration” has the meaning set forth in Section 2(c)(i).

 

“Piggyback Registration Notice” has the meaning set forth in Section 2(c)(i).

 

“Piggyback Registration Request” has the meaning set forth in Section 2(c)(i).

 

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Company, to be threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registration Expenses” has the meaning set forth in Section 5.

 

“Registrable Securities” means the Shares; provided, however, that Registrable
Securities shall not include:  (a) any Shares that have been registered under
the Securities Act and disposed of pursuant to an effective Registration
Statement or otherwise transferred to a Person who is not entitled to the
registration and other rights hereunder; (b) any Shares that have been sold or
transferred by the Holder thereof pursuant to Rule 144 (or any similar provision
then in force under the Securities Act) and the transferee thereof does not
receive “restricted securities” as defined in Rule 144; and (c) any Shares that
cease to be outstanding (whether as a result of repurchase and cancellation,
conversion or otherwise).

 

“Registration Statement” means a registration statement of the Company in the

 

3

--------------------------------------------------------------------------------


 

form required to register under the Securities Act and other applicable law for
the resale of the Registrable Securities in accordance with the intended plan of
distribution of each Holder included therein, and including any Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Requested Underwritten Offering” has the meaning set forth in Section 2(b).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” means all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities.

 

“Shares” means all Ordinary Shares held by the Holders (whether owned as of the
date of this agreement or acquired after the date hereof) and any other equity
interests of the Company or equity interests in any successor of the Company
issued in respect of such shares by reason of or in connection with any share
dividend, share split, combination, reorganization, recapitalization, conversion
to another type of entity or similar event involving a change in the capital
structure of the Company.

 

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 (or any similar rule that may
be adopted by the Commission) covering the Registrable Securities, as
applicable.

 

“Suspension Period” has the meaning set forth in Section 8(b).

 

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

 

“Underwritten Offering” means an underwritten offering of Ordinary Shares for
cash (whether a Requested Underwritten Offering or in connection with a public
offering of Ordinary Shares by the Company, shareholders or both), excluding an
offering relating solely to an employee benefit plan, an offering relating to a
transaction on Form S-4 or S-

 

4

--------------------------------------------------------------------------------


 

8 or an offering on any registration statement form that does not permit
secondary sales.

 

“Underwritten Offering Notice” has the meaning set forth in Section 2(b).

 

“Underwritten Offering Piggyback Notice” has the meaning set forth in
Section 2(c)(ii).

 

“Underwritten Offering Piggyback Request” has the meaning set forth in
Section 2(c)(ii).

 

“Underwritten Piggyback Offering” has the meaning set forth in Section 2(c)(ii).

 

“VWAP”  means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market for
the five trading days immediately preceding, but excluding, such date.

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections refer to sections of this Agreement; (c) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (d) the terms “hereof,” “hereto,”
“herein” or “hereunder” refer to this Agreement as a whole and not to any
particular provision of this Agreement; (e) unless the context otherwise
requires, the term “or” is not exclusive and shall have the inclusive meaning of
“and/or”; (f) defined terms herein will apply equally to both the singular and
plural forms and derivative forms of defined terms will have correlative
meanings; (g) references to any law or statute shall include all rules and
regulations promulgated thereunder, and references to any law or statute shall
be construed as including any legal and statutory provisions consolidating,
amending, succeeding or replacing the applicable law or statute; (h) references
to any Person include such Person’s successors and permitted assigns; and
(i) references to “days” are to calendar days unless otherwise indicated.

 

2.                                      Registration.

 

(a)                                 Demand Registration.

 

(i)                                     At any time after the expiration of the
Lock-Up Period, or prior to the expiration of the Lock-Up Period with the
written consent of three of the Representatives (as such term is defined in the
Lock-Up Agreements), the Initial Holders (or any transferee to which an Initial
Holder has transferred in accordance with Section 8(e) rights under this
Section 2(a)(i)) shall have the option and right, exercisable by delivering a
written notice to the Company (a “Demand Notice”), to require the Company to,
pursuant to the terms of and subject to the limitations contained in this
Agreement, prepare and file with the Commission a Registration Statement
registering the offering and sale of the number and type of Registrable
Securities on the terms and conditions specified in the Demand Notice, which may
include sales on a delayed or

 

5

--------------------------------------------------------------------------------


 

continuous basis pursuant to Rule 415 pursuant to a Shelf Registration Statement
(a “Demand Registration”).  The Demand Notice must set forth the number of
Registrable Securities that the Initiating Holder intends to include in such
Demand Registration and the intended methods of disposition thereof. 
Notwithstanding anything to the contrary herein, in no event shall the Company
be required to effectuate a Demand Registration unless the Registrable
Securities of the Holders to be included therein after compliance with
Section 2(a)(ii) have an aggregate value of at least $25 million based on the
VWAP (the “Minimum Amount”) as of the date of the Demand Notice.

 

(ii)                                  Within five Business Days (or if the
Registration Statement will be a Shelf Registration Statement, within two
Business Days) after the receipt of the Demand Notice, the Company shall give
written notice of such Demand Notice to all Holders and, as soon as reasonably
practicable but in any event within 30 days after receipt of the Demand Notice
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case, as soon as reasonably
practicable but in any event within 90 days thereof), shall, subject to the
limitations of this Section 2(a), file a Registration Statement in accordance
with the terms and conditions of the Demand Notice, which Registration Statement
shall cover all of the Registrable Securities that the Holders shall in writing
request to be included in the Demand Registration (such request to be given to
the Company within three Business Days (or if the Registration Statement will be
a Shelf Registration Statement, within one Business Day) after receipt of notice
of the Demand Notice given by the Company pursuant to this Section 2(a)(ii)). 
The Company shall use reasonable best efforts to cause such Registration
Statement to become effective as soon as reasonably practicable and remain
effective under the Securities Act until the earlier of (A) 180 days (or five
years if a Shelf Registration Statement is requested) after the Effective Date
or (B) the date on which all Registrable Securities covered by such Registration
Statement have been sold (the “Effectiveness Period”); provided, however, that
such period shall be extended for a period of time equal to the period the
Holders refrain from selling any securities included in such Registration
Statement at the request of an underwriter of the Company or the Company
pursuant to this Agreement.

 

(iii)                               Subject to the other limitations contained
in this Agreement, the Company is not obligated hereunder to effect (A) an
Underwritten Offering within 90 days after the closing of any Underwritten
Offering, (B) more than a total of eight Demand Registrations for which an
Initial Holder (or any transferee thereof in accordance with Section 8(e)) is
the Initiating Holder and (C) a subsequent Demand Registration pursuant to a
Demand Notice if a Registration Statement covering all of the Registrable
Securities held by the Initiating Holder shall have become and remains effective
under the Securities Act and is sufficient to permit offers and sales of the
number and type of Registrable Securities on the terms and conditions specified
in the Demand Notice in accordance with the intended timing and method or
methods of distribution thereof specified in the Demand Notice.  No Demand
Registration shall be deemed to have occurred for purposes of this
Section 2(a)(iii) if the Registration Statement relating thereto does not become
effective or is not maintained effective for its entire Effectiveness Period, in
which case the Initiating Holder shall be entitled to an additional Demand
Registration in lieu thereof.  Further, a Demand Registration shall not

 

6

--------------------------------------------------------------------------------


 

constitute a Demand Registration of the Initiating Holder for purposes of this
Section 2(a)(iii) if, as a result of Section 2(a)(vi), there is included in the
Demand Registration less than the lesser of (x) Registrable Securities of the
Initiating Holder having a VWAP measured on the effective date of the related
Registration Statement of $25 million and (y) two-thirds of the number of
Registrable Securities the Initiating Holder set forth in the applicable Demand
Notice.

 

(iv)                              A Holder may withdraw all or any portion of
its Registrable Securities included in a Demand Registration from such Demand
Registration at any time prior to the effectiveness of the applicable
Registration Statement.  Upon receipt of a notice from the Initiating Holder
that the Initiating Holder is withdrawing all of its Registrable Securities from
the Demand Registration or a notice from a Holder to the effect that the Holder
is withdrawing an amount of its Registrable Shares such that the remaining
amount of Registrable Shares to be included in the Demand Registration is below
the Minimum Amount, the Company shall cease all efforts to secure effectiveness
of the applicable Registration Statement.  Such registration nonetheless shall
be deemed a Demand Registration with respect to the Initiating Holder for
purposes of Section 2(a)(iii) unless (A) the Initiating Holder shall have paid
or reimbursed the Company for its pro rata share of all reasonable and
documented out-of-pocket fees and expenses incurred by the Company in connection
with the withdrawn registration of such Registrable Securities (based on the
number of securities the Initiating Holder sought to register, as compared to
the total number of securities included in such Demand Registration) or (B) the
withdrawal is made following the occurrence of a Material Adverse Change or
pursuant to the Company’s request for suspension pursuant to Section 3(o).

 

(v)                                 The Company may include in any such Demand
Registration other Company Securities for sale for its own account or for the
account of any other Person, subject to Section 2(a)(vi) and Section 2(c)(iii).

 

(vi)                              In the case of a Demand Registration not being
underwritten, if the Initiating Holder advises the Company that in its
reasonable opinion the aggregate number of securities requested to be included
exceeds the number that can be included without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the Company shall
include in such Demand Registration only that number of securities that in the
reasonable opinion of the Initiating Holder will not have such adverse effect,
with such number to be allocated as follows: (A) first, pro-rata among all
Holders (including the Initiating Holder) that have requested to participate in
such Demand Registration based on the relative number of Registrable Securities
then held by each such Holder, (B) second, if there remains availability for
additional securities to be included in such Demand Registration, the Company,
and (C) third, if there remains availability for additional securities to be
included in such Demand Registration, any other holders entitled to participate
in such Demand Registration, if applicable, based on the relative number of
securities such holder is entitled to include in such Demand Registration.

 

(vii)                           Subject to the limitations contained in this
Agreement, the Company shall effect any Demand Registration on such appropriate
registration form of

 

7

--------------------------------------------------------------------------------


 

the Commission (A) as shall be selected by the Company and (B) as shall permit
the disposition of the Registrable Securities in accordance with the intended
method or methods of disposition specified in the Demand Notice; provided that
if the Company becomes, and is at the time of its receipt of a Demand Notice, a
WKSI, the Demand Registration for any offering and selling of Registrable
Securities shall be effected pursuant to an Automatic Shelf Registration
Statement, which shall be on Form S-3 or any equivalent or successor form under
the Securities Act (if available to the Company).  If at any time a Registration
Statement on Form S-3 is effective and a Holder provides written notice to the
Company that it intends to effect an offering of all or part of the Registrable
Securities included on such Registration Statement, the Company will amend or
supplement such Registration Statement as may be necessary in order to enable
such offering to take place.

 

(viii)                        Without limiting Section 3, in connection with any
Demand Registration pursuant to and in accordance with this Section 2(a), the
Company shall (A) promptly prepare and file or cause to be prepared and filed
(1) such additional forms, amendments, supplements, prospectuses, certificates,
letters, opinions and other documents, as may be necessary or advisable to
register or qualify the securities subject to such Demand Registration,
including under the securities laws of such jurisdictions as the Holders shall
reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, the Company would
become subject to general service of process or to taxation or qualification to
do business in such jurisdiction solely as a result of registration and (2) such
forms, amendments, supplements, prospectuses, certificates, letters, opinions
and other documents as may be necessary to apply for listing or to list the
Registrable Securities subject to such Demand Registration on the Trading Market
and (B) do any and all other acts and things that may be reasonably necessary or
appropriate or reasonably requested by the Holders to enable the Holders to
consummate a public sale of such Registrable Securities in accordance with the
intended timing and method or methods of distribution thereof.

 

(ix)                              In the event a Holder transfers Registrable
Securities included on a Registration Statement and such Registrable Securities
remain Registrable Securities following such transfer, at the request of such
Holder, the Company shall amend or supplement such Registration Statement as may
be necessary in order to enable such transferee to offer and sell such
Registrable Securities pursuant to such Registration Statement; provided that in
no event shall the Company be required to file a post-effective amendment to the
Registration Statement unless (A) such Registration Statement includes only
Registrable Securities held by the Holder, Affiliates of the Holder or
transferees of the Holder or (B) the Company has received written consent
therefor from a Person for whom Registrable Securities have been registered on
(but not yet sold under) such Registration Statement, other than the Holder,
Affiliates of the Holder or transferees of the Holder.

 

(b)                                 Requested Underwritten Offering.  Any Holder
then able to effectuate a Demand Registration pursuant to the terms of
Section 2(a) (or who has previously effectuated a Demand Registration pursuant
to Section 2(a) but has not engaged in an Underwritten Offering in respect of
such Demand Registration) shall have the option and right, exercisable by

 

8

--------------------------------------------------------------------------------


 

delivering written notice to the Company of its intention to distribute
Registrable Securities by means of an Underwritten Offering (an “Underwritten
Offering Notice”), to require the Company, pursuant to the terms of and subject
to the limitations of this Agreement, to effectuate a distribution of any or all
of such Holder’s Registrable Securities by means of an Underwritten Offering
pursuant to a new Demand Registration or pursuant to an effective Registration
Statement covering such Registrable Securities (a “Requested Underwritten
Offering”); provided, that if the Requested Underwritten Offering is pursuant to
a new Demand Registration, then the Registrable Securities of such Initiating
Holder requested to be included in such Requested Underwritten Offering have an
aggregate value of at least equal to the Minimum Amount as of the date of such
Underwritten Offering Notice, and if the Requested Underwritten Offering is
pursuant to an effective Demand Registration, then the Registrable Securities of
such Initiating Holder requested to be included in such Requested Underwritten
Offering have an aggregate value at least equal to 25 percent of the Minimum
Amount as of the date of such Underwritten Offering Notice.  The Underwritten
Offering Notice must set forth the number of Registrable Securities that the
Initiating Holder intends to include in such Requested Underwritten Offering.
The managing underwriter or managing underwriters of a Requested Underwritten
Offering shall be designated by the Company; provided, however, that such
designated managing underwriter or managing underwriters shall be reasonably
acceptable to the Holders.  Notwithstanding the foregoing, the Company is not
obligated to effect a Requested Underwritten Offering within 90 days after the
closing of an Underwritten Offering. Any Requested Underwritten Offering (other
than the first Requested Underwritten Offering made in respect of a prior Demand
Registration) shall constitute a Demand Registration of the Initiating Holder
for purposes of Section 2(a)(iii) (it being understood that if requested
concurrently with a  Demand Registration then, together, such Demand
Registration and Requested Underwritten Offering shall count as one Demand
Registration); provided, however, that a Requested Underwritten Offering shall
not constitute a Demand Registration of the Initiating Holder for purposes of
Section 2(a)(iii) if, as a result of Section 2(c)(iii)(A), the Requested
Underwritten Offering includes less than the lesser of (i) Registrable
Securities of the Initiating Holder having a VWAP measured on the effective date
of the related Registration Statement of $25 million and (ii) two-thirds of the
number of Registrable Securities the Initiating Holder set forth in the
applicable  Underwritten Offering Notice.

 

(c)                                  Piggyback Registration and Piggyback
Underwritten Offering.

 

(i)                                     If the Company shall at any time propose
to file a registration statement under the Securities Act with respect to an
offering of Ordinary Shares (other than a registration statement on Form S-4,
Form S-8 or any successor forms thereto or filed solely in connection with an
exchange offer or any employee benefit or dividend reinvestment plan and other
than a Demand Registration), whether or not for its own account, then the
Company shall promptly notify all Holders of such proposal reasonably in advance
of (and in any event at least five Business Days, except if the registration
statement will be a Shelf Registration Statement, at least two Business Days,
before) the anticipated filing date (the “Piggyback Registration Notice”).  The
Piggyback Registration Notice shall offer Holders the opportunity to include for
registration in such registration statement the number of Registrable Securities
as they may request in writing (a “Piggyback Registration”).  The Company shall
use commercially reasonable efforts to include in each such Piggyback
Registration such Registrable Securities for which the

 

9

--------------------------------------------------------------------------------


 

Company has received written requests for inclusion therein (“Piggyback
Registration Request”) within three Business Days or, if the Piggyback
Registration will be on a Shelf Registration Statement, within one Business Day,
after sending the Piggyback Registration Notice.  Each Holder shall be permitted
to withdraw all or part of such Holder’s Registrable Securities from a Piggyback
Registration by giving written notice to the Company of its request to withdraw;
provided that (A) such request must be made in writing prior to the
effectiveness of such registration statement and (B) such withdrawal shall be
irrevocable and, after making such withdrawal, a Holder shall no longer have any
right to include Registrable Securities in the Piggyback Registration as to
which such withdrawal was made.  Any withdrawing Holder shall continue to have
the right to include any Registrable Securities in any subsequent registration
statement or registration statements as may be filed by the Company with respect
to offerings of Ordinary Shares, all upon the terms and conditions set forth
herein.

 

(ii)                                  If the Company shall at any time propose
to conduct an Underwritten Offering (including a Requested Underwritten
Offering), whether or not for its own account, then the Company shall promptly
notify all Holders of such proposal reasonably in advance of (and in any event
at least five Business Days, except if the Underwritten Offering will be made
pursuant to a Shelf Registration Statement, at least two Business Days, before)
the commencement of the offering, which notice shall set forth the principal
terms and conditions of the issuance, including the proposed offering price or
range of offering prices (if known), the anticipated filing date of the related
registration statement (if applicable) and the number of Ordinary Shares that
are proposed to be registered (the “Underwritten Offering Piggyback Notice”). 
The Underwritten Offering Piggyback Notice shall offer Holders the opportunity
to include in such Underwritten Offering (and any related registration, if
applicable) the number of Registrable Securities as they may request in writing
(an “Underwritten Piggyback Offering”); provided, however, that in the event
that the Company proposes to effectuate the subject Underwritten Offering
pursuant to an effective Shelf Registration Statement other than an Automatic
Shelf Registration Statement, only Registrable Securities of Holders which are
subject to an effective Shelf Registration Statement may be included in such
Underwritten Piggyback Offering.  The Company shall use commercially reasonable
efforts to include in each such Underwritten Piggyback Offering such Registrable
Securities for which the Company has received written requests for inclusion
therein (“Underwritten Offering Piggyback Request”) within three Business Days
or, if such Underwritten Piggyback Offering will be made pursuant to a Shelf
Registration Statement, within one Business Day after sending the Underwritten
Offering Piggyback Notice.  Each Holder shall be permitted to withdraw all or
part of such Holder’s Registrable Securities from an Underwritten Piggyback
Offering at any time prior to the effectiveness of the applicable registration
statement, and such Holder shall continue to have the right to include any
Registrable Securities in any subsequent Underwritten Offerings, all upon the
terms and conditions set forth herein.

 

(iii)                               If the managing underwriter or managing
underwriters of an Underwritten Offering advise the Company and the Holders that
in their reasonable opinion that the inclusion of all of the Holders’
Registrable Securities requested for inclusion in the subject Underwritten
Offering (and any related registration, if applicable)

 

10

--------------------------------------------------------------------------------


 

(and any other Ordinary Shares proposed to be included in such offering) exceeds
the number that can be included without being likely to have a significant
adverse effect on the price, timing or distribution of the securities offered or
the market for the securities offered, the Company shall include in such
Underwritten Offering (and any related registration, if applicable) only that
number of Ordinary Shares proposed to be included in such Underwritten Offering
(and any related registration, if applicable) that, in the reasonable opinion of
the managing underwriter or managing underwriters, will not have such adverse
effect, with such number to be allocated as follows:  (A) in the case of a
Requested Underwritten Offering, (1) first, pro-rata among all Holders
(including the Initiating Holder) that have requested to include Registrable
Securities in such Underwritten Offering based on the relative number of
Registrable Securities then held by each such Holder, (2) second, if there
remains availability for additional Ordinary Shares to be included in such
Underwritten Offering, the Company, and (3) third, if there remains availability
for additional Ordinary Shares to be included in such Underwritten Offering, any
other holders entitled to participate in such Underwritten Offering, if
applicable, based on the relative number of Ordinary Shares then held by each
such holder; and (B) in the case of any other Underwritten Offerings, (x) first,
to the Company, (y) second, if there remains availability for additional
Ordinary Shares to be included in such Underwritten Offering, pro-rata among all
Holders desiring to include Registrable Securities in such Underwritten Offering
based on the relative number of Registrable Securities then held by each such
Holder, and (z) third, if there remains availability for additional Ordinary
Shares to be included in such registration, pro-rata among any other holders
entitled to participate in such Underwritten Offering, if applicable, based on
the relative number of Ordinary Shares then held by each such holder.  If any
Holder disapproves of the terms of any such Underwritten Offering, such Holder
may elect to withdraw therefrom by written notice to the Company and the
managing underwriter(s) delivered on or prior to the time of the commencement of
such offering.  Any Registrable Securities withdrawn from such underwriting
shall be excluded and withdrawn from the registration.

 

(iv)                              The Company shall have the right to terminate
or withdraw any registration initiated by it under this Section 2(c) at any time
in its sole discretion whether or not any Holder has elected to include
Registrable Securities in such Registration Statement.  The Registration
Expenses of such withdrawn registration shall be borne by the Company in
accordance with Section 4 hereof.

 

3.                                      Registration and Underwritten Offering
Procedures.  The procedures to be followed by the Company and each Holder
electing to sell Registrable Securities in a Registration Statement pursuant to
this Agreement, and the respective rights and obligations of the Company and
such Holders, with respect to the preparation, filing and effectiveness of such
Registration Statement and the effectuation of any Underwritten Offering, are as
follows:

 

(a)                                 In connection with a Demand Registration,
the Company will, at least three Business Days prior to the anticipated filing
of the Registration Statement and any related Prospectus or any amendment or
supplement thereto (other than, after effectiveness of the Registration
Statement, any filing made under the Exchange Act that is incorporated by
reference into the Registration Statement), (i) furnish to such Holders copies
of all such documents prior to

 

11

--------------------------------------------------------------------------------


 

filing and (ii) use commercially reasonable efforts to address in each such
document when so filed with the Commission such comments as such Holders
reasonably shall propose prior to the filing thereof.

 

(b)                                 In connection with a Piggyback Registration,
Underwritten Piggyback Offering or a Requested Underwritten Offering, the
Company will, at least three Business Days (or in the case of a Shelf
Registration Statement or an offering that will be made pursuant to a Shelf
Registration Statement, at least one Business Day) prior to the anticipated
filing of any initial Registration Statement that identifies the Holders and any
related Prospectus or any amendment or supplement thereto (other than amendments
and supplements that do not materially alter the previous disclosure or do
nothing more than name Holders and provide information with respect thereto), as
applicable, furnish to such Holders copies of any such Registration Statement or
related Prospectus or amendment or supplement thereto that identify the Holders
and any related Prospectus or any amendment or supplement thereto (other than
amendments and supplements that do not materially alter the previous disclosure
or do nothing more than name Holders and provide information with respect
thereto).  The Company will also  use commercially reasonable efforts to address
in each such document when so filed with the Commission such comments as such
Holders reasonably shall propose prior to the filing thereof.

 

(c)                                  The Company will use commercially
reasonable efforts to as promptly as reasonably practicable (i) prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to each Registration Statement and the Prospectus used in connection
therewith as may be necessary under applicable law to keep such Registration
Statement continuously effective with respect to the disposition of all
Registrable Securities covered thereby for its Effectiveness Period and, subject
to the limitations contained in this Agreement, prepare and file with the
Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities held by the
Holders; (ii) cause the related Prospectus to be amended or supplemented by any
required prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424; and (iii) respond to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably practicable provide such Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to such Holders as selling
shareholders but not any comments that would result in the disclosure to such
Holders of material and non-public information concerning the Company.

 

(d)                                 The Company will comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.

 

(e)                                  The Company will notify such Holders who
are included in a Registration Statement as promptly as reasonably practicable:
(i)(A) when a Prospectus or any prospectus supplement or post-effective
amendment to a Registration Statement in which such Holder is included has been
filed; (B) when the Commission notifies the Company whether there will be a
“review” of the applicable Registration Statement and whenever the Commission
comments in writing on such Registration Statement (in which case the Company
shall provide true and complete copies thereof and all written responses thereto
to each of such Holders that pertain to

 

12

--------------------------------------------------------------------------------


 

such Holders as selling shareholders); and (C) with respect to each applicable
Registration Statement or any post-effective amendment thereto, when the same
has been declared effective; (ii) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to such
Registration Statement or Prospectus or for additional information that pertains
to such Holders as sellers of Registrable Securities; (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of such
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
any statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that no notice by the Company shall be required pursuant to this clause (v) in
the event that the Company either promptly files a prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Registration Statement, which in
either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading).

 

(f)                                   The Company will use commercially
reasonable efforts to avoid the issuance of or, if issued, obtain the withdrawal
of (i) any order suspending the effectiveness of a Registration Statement, or
(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, as promptly as
reasonably practicable, or if any such order or suspension is made effective
during any Blackout Period or Suspension Period, as promptly as reasonably
practicable after such Blackout Period or Suspension Period is over.

 

(g)                                  During the Effectiveness Period, the
Company will furnish to each such Holder, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto and all exhibits
to the extent requested by such Holder (including those incorporated by
reference) promptly after the filing of such documents with the Commission;
provided, that the Company will not have any obligation to provide any document
pursuant to this clause that is available on the Commission’s EDGAR system.

 

(h)                                 The Company will promptly deliver to each
Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) authorized by the Company for use and each
amendment or supplement thereto as such Holder may reasonably request during the
Effectiveness Period.  Subject to the terms of this Agreement, including
Section 8(b), the Company consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders in connection
with the offering

 

13

--------------------------------------------------------------------------------


 

and sale of the Registrable Securities covered by such Prospectus and any
amendment or supplement thereto.

 

(i)                                     The Company will cooperate with such
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free of all restrictive
legends indicating that the Registrable Securities are unregistered or
unqualified for resale under the Securities Act, Exchange Act or other
applicable securities laws, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holder may request
in writing.  In connection therewith, if required by the Company’s transfer
agent, the Company will promptly, after the Effective Date of the Registration
Statement, cause an opinion of counsel as to the effectiveness of the
Registration Statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Securities without any such legend upon sale by the
Holder of such Registrable Securities under the Registration Statement.

 

(j)                                    Upon the occurrence of any event
contemplated by Section 3(e)(v), as promptly as reasonably practicable, the
Company will prepare a supplement or amendment, including a post-effective
amendment, if required by applicable law, to the affected Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(k)                                 With respect to Underwritten Offerings,
(i) the right of any Holder to include such Holder’s Registrable Securities in
an Underwritten Offering shall be conditioned upon such Holder’s participation
in such underwriting and the inclusion of such Holder’s Registrable Securities
in the underwriting to the extent provided herein, (ii) each Holder
participating in such Underwritten Offering agrees to enter into an underwriting
agreement in customary form and sell such Holder’s Registrable Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
to select the managing underwriter or managing underwriters hereunder and
(iii) each Holder participating in such Underwritten Offering agrees to complete
and execute all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents customarily and reasonably required under the
terms of such underwriting arrangements.  The Company hereby agrees with each
Holder that, in connection with any Underwritten Offering in accordance with the
terms hereof, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using all commercially reasonable
efforts to procure customary legal opinions, auditor “comfort” letters.

 

(l)                                     For a reasonable period prior to the
filing of any Registration Statement and throughout the Effectiveness Period,
the Company will make available, upon reasonable notice at the Company’s
principal place of business or such other reasonable place, for inspection
during normal business hours by a representative or representatives of the
selling

 

14

--------------------------------------------------------------------------------


 

Holders, the managing underwriter or managing underwriters and any attorneys or
accountants retained by such selling Holders or underwriters, all such financial
and other information and books and records of the Company, and cause the
officers, employees, counsel and independent certified public accountants of the
Company to respond to such inquiries, as shall be reasonably necessary (and in
the case of counsel, not violate an attorney-client privilege in such counsel’s
reasonable belief) to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that any information that
is not generally publicly available at the time of delivery of such information
shall be kept confidential by such Persons unless disclosure of such information
is required by court or administrative order or, in the opinion of counsel to
such Person, law, in which case, such Person shall be required to give the
Company written notice of the proposed disclosure prior to such disclosure and,
if requested by the Company, assist the Company in seeking to prevent or limit
the proposed disclosure.

 

(m)                             In connection with any Requested Underwritten
Offering, the Company will use commercially reasonable efforts to cause
appropriate officers and employees to be available, on a customary basis and
upon reasonable notice, to meet with prospective investors in presentations,
meetings and road shows.

 

(n)                                 Each Holder agrees to furnish to the Company
any other information regarding the Holder and the distribution of such
securities as the Company reasonably determines is required to be included in
any Registration Statement or any Prospectus or prospectus supplement relating
to an Underwritten Offering.

 

(o)                                 Notwithstanding any other provision of this
Agreement, the Company shall not be required to file a Registration Statement
(or any amendment thereto) or effect a Requested Underwritten Offering (or, if
the Company has filed a Shelf Registration Statement and has included
Registrable Securities therein, the Company shall be entitled to suspend the
offer and sale of Registrable Securities pursuant to such Registration
Statement) for a period of up to 60 days if (i) the Board determines that a
postponement is in the best interest of the Company and its shareholders
generally due to a pending transaction involving the Company (including a
pending securities offering by the Company), (ii) the Board determines such
registration would render the Company unable to comply with applicable
securities laws or (iii) the Board determines such registration would require
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential (any such period, a “Blackout Period”);
provided, however, that in no event shall any Blackout Period together with any
Suspension Period exceed an aggregate of 120 days in any 12-month period.

 

(p)                                 In connection with an Underwritten Offering,
the Company shall use all commercially reasonable efforts to provide to each
Holder named as a selling securityholder in any Registration Statement a copy of
any auditor “comfort” letters or customary legal opinions, in each case that
have been provided to the managing underwriter or managing underwriters in
connection with the Underwritten Offering, not later than the Business Day prior
to the effective date of such Registration Statement.

 

4.                                      No Inconsistent Agreements; Additional
Rights.  The Company shall not hereafter enter into, and is not currently a
party to, any agreement with respect to its securities

 

15

--------------------------------------------------------------------------------


 

that is inconsistent in any material respect with, or superior to, the rights
granted to the Holders by this Agreement.

 

5.                                      Registration Expenses.  All Registration
Expenses incident to the Parties’ performance of or compliance with their
respective obligations under this Agreement or otherwise in connection with any
Demand Registration, Requested Underwritten Offering, Piggyback Registration or
Underwritten Piggyback Offering (in each case, excluding any Selling Expenses)
shall be borne by the Company, whether or not any Registrable Securities are
sold pursuant to a Registration Statement.  “Registration Expenses” shall
include, without limitation, (i) all registration and filing fees (including
fees and expenses (A) with respect to filings required to be made with the
Trading Market and (B) in compliance with applicable state securities or “Blue
Sky” laws), (ii) any stamp and other duties and share and other transfer taxes,
if any, payable in connection with the offer and sale of Ordinary Shares,
(iii) printing expenses (including expenses of printing certificates for Company
Securities and of printing Prospectuses if the printing of Prospectuses is
reasonably requested by a Holder of Registrable Securities included in the
Registration Statement), (iv) messenger, telephone and delivery expenses,
(v) fees and disbursements of counsel, auditors and accountants for the Company,
(vi) Securities Act liability insurance, if the Company so desires such
insurance, (vii) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement, (viii) the reasonable fees and expenses of one law firm of national
standing selected by the Holders owning the majority of the Registrable
Securities to be included in any such registration or offering and (ix) all
expenses relating to marketing the sale of the Registrable Securities, including
expenses related to conducting a “road show.”  In addition, the Company shall be
responsible for all of its expenses incurred in connection with the consummation
of the transactions contemplated by this Agreement (including expenses payable
to third parties and including all salaries and expenses of their officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on the Trading Market.

 

6.                                      Indemnification.

 

(a)                                 The Company shall indemnify and hold
harmless each Holder, its Affiliates and each of their respective officers and
directors and any agent thereof (collectively, “Holder Indemnified Persons”), to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, joint or several, costs (including
reasonable costs of preparation and reasonable attorneys’ fees) and expenses,
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any Holder Indemnified
Person may be involved, or is threatened to be involved, as a party or
otherwise, under the Securities Act or otherwise (collectively, “Losses”), as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in any Registration Statement under which any
Registrable Securities were registered, in any preliminary prospectus (if the
Company authorized the use of such preliminary prospectus prior to the Effective
Date), or in any summary or final prospectus or free writing prospectus (if such
free writing prospectus was authorized for use by the Company) or in any
amendment or supplement thereto (if used during the period the Company is
required to keep the Registration

 

16

--------------------------------------------------------------------------------


 

Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading; provided, however, that
the Company shall not be liable to any Holder Indemnified Person to the extent
that any such claim arises out of, is based upon or results from an untrue or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, such preliminary, summary or final prospectus or free
writing prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder Indemnified Person or any underwriter specifically for use in the
preparation thereof.  The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.  This
indemnity shall be in addition to any liability the Company may otherwise have
and shall remain in full force and effect regardless of any investigation made
by or on behalf of such Holder Indemnified Person or any indemnified party and
shall survive the transfer of such securities by such Holder.  Notwithstanding
anything to the contrary herein, this Section 6 shall survive any termination or
expiration of this Agreement indefinitely.

 

(b)                                 In connection with any Registration
Statement in which a Holder participates, such Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its Affiliates and each of
their respective officers, directors and any agent thereof, to the fullest
extent permitted by applicable law, from and against any and all Losses as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in any such Registration Statement, in any
preliminary prospectus (if used prior to the Effective Date of such Registration
Statement), or in any summary or final prospectus or free writing prospectus or
in any amendment or supplement thereto (if used during the period the Company is
required to keep the Registration Statement current), or arising out of, based
upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
made therein, in the light of the circumstances in which they were made, not
misleading, but only to the extent that the same are made in reliance and in
conformity with information relating to the Holder furnished in writing to the
Company by such Holder for use therein.  This indemnity shall be in addition to
any liability such Holder may otherwise have and shall remain in full force and
effect regardless of any investigation made by or on behalf of the Company or
any indemnified party. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the proceeds received
by such Holder from the sale of the Registrable Securities giving rise to such
indemnification obligation

 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim or
there may be reasonable defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be

 

17

--------------------------------------------------------------------------------


 

unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim.  Failure to give prompt written notice shall not
release the indemnifying party from its obligations hereunder.

 

(d)                                 If the indemnification provided for in this
Section 6 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any Losses referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and of the indemnified party, on the other, in connection with the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact that resulted in such Losses, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
a Holder hereunder exceed the net proceeds from the offering received by such
Holder.

 

7.                                      Facilitation of Sales Pursuant to
Rule 144.  To the extent it shall be required to do so under the Exchange Act,
the Company shall timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144), and
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144.  Upon the request of any Holder in
connection with that Holder’s sale pursuant to Rule 144, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.

 

8.                                      Miscellaneous.

 

(a)                                 Remedies.  In the event of actual or
potential breach by the Company of any of its obligations under this Agreement,
each Holder, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company agrees
that monetary damages would not provide adequate compensation for any losses
incurred by reason of a breach by it of any of the provisions of this Agreement
and further agrees that, in the event of any action for specific performance in
respect of such breach, it shall waive the defense that a remedy at law would be
adequate.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Discontinued Disposition.  Each Holder
agrees that, upon receipt of a notice from the Company of the occurrence of any
event of the kind described in clauses (ii) through (v) of Section 3(e), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemental Prospectus or amended Registration Statement as contemplated by
Section 3(j) or until it is advised in writing by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement (a
“Suspension Period”).  The Company may provide appropriate stop orders to
enforce the provisions of this Section 8(b).

 

(c)                                  Amendments and Waivers.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and Holders that hold a majority of the Registrable Securities as of
the date of such waiver or amendment; provided, that any waiver or amendment
that would have a disproportionate adverse effect on a Holder relative to the
other Holders shall require the consent of such Holder.  The Company shall
provide prior notice to all Holders of any proposed waiver or amendment.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any Party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

(d)                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail as specified in this Section 8(d) prior to 5:00
p.m. in the time zone of the receiving party on a Business Day, (ii) the
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile or electronic mail as specified in this Agreement later
than 5:00 p.m. in the time zone of the receiving party on any date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service or (iv) upon actual receipt by the Party to whom such
notice is required to be given.  The address for such notices and communications
shall be as follows:

 

If to the Company:

Venator Materials PLC

 

Attention:  Russ R. Stolle

10001 Woodloch Forest Drive

The Woodlands, TX 77380

E-mail: russ_stolle@venatorcorp.com

 

 

 

With copy to:

 

Vinson & Elkins L.L.P.

Attention:  Jeffery B. Floyd

1001 Fannin Street, Suite 2500

Houston, Texas  77002

E-mail: jfloyd@velaw.com

 

19

--------------------------------------------------------------------------------


 

If to any Person who is then the registered Holder:

To the address of such Holder as indicated on the signature page of this
Agreement or, if different, as it appears in the applicable register for the
Registrable Securities or as may be designated in writing by such Holder in
accordance with this Section 8(d).

 

(e)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective heirs, executors, administrators, successors, legal representatives
and permitted assigns.  Except as provided in this Section 8(e), this Agreement,
and any rights or obligations hereunder, may not be assigned without the prior
written consent of the Company and the Holders.  Notwithstanding anything in the
foregoing to the contrary, the rights of a Holder pursuant to this Agreement
with respect to all or any portion of its Registrable Securities may be assigned
without such consent (but only with all related obligations) with respect to
such Registrable Securities (and any Registrable Securities issued as a dividend
or other distribution with respect to, in exchange for or in replacement of such
Registrable Securities) by such Holder to a transferee of such Registrable
Securities; provided (i) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Registrable Securities with respect to which such
registration rights are being assigned and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Agreement.  The Company may not assign its rights or obligations hereunder
without the prior written consent of the Holders.

 

(f)                                   No Third Party Beneficiaries.  Nothing in
this Agreement, whether express or implied, shall be construed to give any
Person, other than the parties hereto or their respective successors and
permitted assigns, any legal or equitable right, remedy, claim or benefit under
or in respect of this Agreement.

 

(g)                                  Execution and Counterparts.  This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.  In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the Party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
signature delivered by facsimile or electronic mail transmission were the
original thereof.

 

(h)                                 Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York.  Each of the
Parties irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in in the Borough of Manhattan in the City of New York
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each Party anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement.  Each of the Parties irrevocably waives
any objection to the laying of venue of any such suit, action or proceeding
brought in such courts and irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HEREBY

 

20

--------------------------------------------------------------------------------


 

WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

(i)                                     Cumulative Remedies.  The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

 

(j)                                    Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the Parties shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the Parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(k)                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior contracts or agreements with respect to
the subject matter hereof and the matters addressed or governed hereby, whether
oral or written.

 

(l)                                     Termination.  Except for Section 6, this
Agreement shall terminate as to any Holder, when all Registrable Securities held
by such Holder no longer constitute Registrable Securities.

 

[Signature page follows.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

COMPANY:

 

 

 

VENATOR MATERIALS PLC

 

 

 

 

 

By:

/s/ Russ R. Stolle

 

Name:

Russ R. Stolle

 

Title:

Senior Vice President, General Counsel and Chief Compliance Officer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDER:

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

/s/ Sean Douglas

 

Name:

Sean Douglas

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

Address for notice:

 

 

 

 

 

10003 Woodloch Forest Drive

The Woodlands, TX 77380

Attention: David Stryker

E-mail: david_stryker @huntsman.com

 

 

 

 

 

HOLDER:

 

 

 

HUNTSMAN (HOLDINGS) NETHERLANDS B.V.

 

 

 

 

 

By:

/s/ Sean Douglas

 

Name:

Sean Douglas

 

Title:

Authorized Officer

 

 

 

Address for notice:

 

 

 

 

 

10003 Woodloch Forest Drive

The Woodlands, TX 77380

Attention: David Stryker

E-mail: david_stryker@huntsman.com

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------